*870Appeal by the People, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Reichbach, J.), dated January 24, 2005, as granted those branches of the defendant’s omnibus motion which were to suppress physical evidence and identification testimony.
Ordered that the order is affirmed insofar as appealed from.
At the time the police officers placed the defendant under arrest, they did not have reliable information sufficient to establish probable cause to believe that a crime had been committed and that the defendant had committed it (see People v Parris, 83 NY2d 342, 350 [1994]; People v Carrasquillo, 54 NY2d 248 [1981]). Accordingly, the Supreme Court properly suppressed, as the fruits of the unlawful arrest, the physical evidence seized from the defendant and the testimony of his show-up identification {see People v Diaz, 274 AD2d 589 [2000]; People v Skinner, 220 AD2d 350 [1995]). Ritter, J.P., Rivera, Skelos and Fisher, JJ., concur.